 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BARTON,                                    No. 2:19-cv-1433 CKD P
12                       Petitioner,
13            v.                                         ORDER
14    WILLIAM BIDDICK, JR.,
15                       Respondent.
16

17           A review of court records reveals that the petition for writ of habeas corpus filed in this

18   action is essentially the same as the operative petition in 19-cv-0148 DMC. Because the petition

19   in this action is duplicative, this action was opened in error. Accordingly, IT IS HEREBY

20   ORDERED that the Clerk of the Court close this case.

21   Dated: August 26, 2019
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     bart0148.dup
27

28
